Plaintiff in error was convicted of the crime of forgery, and her punishment fixed as above stated. This appeal has been pending in this court since October 26, 1918. No brief has been filed in behalf of plaintiff in error, and no appearance was made to orally argue the cause at the time same was submitted.
Rule 9 (12 Okla. Cr. viii, 165 Pac. x) of this court provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment."
After an examination of the pleadings, the instructions of the court, and the judgment and sentence, the court finds that no prejudicial error occurred sufficient to authorize a reversal of this judgment; and the same is therefore affirmed.